DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10182637. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant are broader and full encompassed by the claims in US U.S. Patent No. 10182637.
Instant claims
U.S. Patent No. 10182637 claims
1
1
2
1
3
1
4
1
5
2

2
7
2
8
2
9
3
10
3
11
3
12
3
13
6
14
6
15
6
16
6
17
 5  + 6
18
5  + 6
19
5  + 6
20
5  + 6



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Review: Hey! Pinkgo Girl Sheet Masks, August 7, 2014, <Review: Hey! Pinkgo Girl Sheet Masks | Hello Pretty Bird! - A beauty and not-so-glamorous lifestyle blog> (hereafter referred to as Blogger and page numbers refer to pdf) and evidenced by https://web.archive.org/web/20131212025529/http:/applegirl.com.tw/index.php/main/product to show the product reviewed in the blog was commercially available on Dec 12, 2013. 
With regards to claim 1,  Blogger discloses a wearable facial mask (second photo on page 5), comprising: a mask body, which comprises: a facial mask layer having a size and a shape adapted for covering a face of a 5user (second photo on page 5); and a holding device which comprises two ear mask layers extended from two side portions of said facial mask layer for holding said facial mask layer in position and covering the face of the user by hanging to two ears of the user respectively (see directions on first photo on page 5); and a composition retention structure provided in said facial mask layer and said 10holding device for retaining a cosmetic composition in said facial mask layer and said ear mask layers for treatment of the skin surface of the 
Blogger does not point out any specific structures such as: a plurality of composition retention apertures, thickened retention brim, or plurality of tension bridges. However applicant’s specification is very limited on the formation of these structures and states the mask can be formed from lace and the tension bridges from threads. Lace of formed from thread. It is clear from the photo that the lace has thicken areas or thickened retention brim based on the pattern, apertures, and threads or tension bridges which could be viewed as spanning a larger aperture or sectioning a larger aperture to create smaller ones. Blogger explains the mask contains a cosmetic composition but does not explicitly teach the above structures retrain the composition.

    PNG
    media_image1.png
    245
    531
    media_image1.png
    Greyscale

Figure 1: Annotated for claims 1-20
It would have been obvious to one of ordinary skill before the effective filling date to have named the sub-features or structures of the lace as seen in Blogger’s review of the commercially available product such as applicant has done as the same material will inherently have the same structural elements being that both materials are lace. Additionally since the face mask provides hydration to the user the material’s structures must be able to retain the composition.

20 With regards to claim 2, Blogger discloses the wearable facial mask, as recited in claim 1, wherein said at least one thickened retention brim is thicker than said mask body that a thickness of said thickened retention brim is larger than a thickness of said mask body (see annotated figure above additionally page 5 and spots where the mask is less translucent and therefore thicker).  

With regards to claim 3, Blogger discloses the wearable facial mask, as recited in claim 1, wherein each of said tension bridges is integrally extended between one side of said retention brim to an opposed side thereof to across said composition retention 

With regards to claim 4, Blogger discloses the wearable facial mask, as recited in claim 2, wherein each of said 5tension bridges is integrally extended between one side of said retention brim to an opposed side thereof to across said composition retention aperture (see annotated figure above additionally page 5 and spots where the mask is less translucent and therefore thicker is adjacent to the aperture and the tension bridges span the apertures).  
 
With regards to claim 5, Blogger discloses the wearable facial mask, as recited in claim 1, wherein said holding device of said mask body further comprises a chin mask layer extended from a bottom portion of said facial mask layer, wherein said composition retention structure is provided 10in said chin mask layer (see annotated figure above and paragraph below second photo on page 5 which has directions for mask application which notes how to apply the chin section).  

With regards to claim 6, Blogger discloses the wearable facial mask, as recited in claim 2, wherein said holding device of said mask body further comprises a chin mask layer extended from a bottom portion of said facial mask layer, wherein said composition retention structure is provided in said chin mask layer (see annotated figure 
 
15 	
With regards to claim 7, Blogger discloses the wearable facial mask, as recited in claim 3, wherein said holding device of said mask body further comprises a chin mask layer extended from a bottom portion of said facial mask layer, wherein said composition retention structure is provided in said chin mask layer (see annotated figure above and paragraph below second photo on page 5 which has directions for mask application which notes how to apply the chin section).  
 

With regards to claim 8, Blogger discloses the wearable facial mask, as recited in claim 4, wherein said holding 20device of said mask body further comprises a chin mask layer extended from a bottom portion of said facial mask layer, wherein said composition retention structure is provided in said chin mask layer (see annotated figure above and paragraph below second photo on page 5 which has directions for mask application which notes how to apply the chin section).  
 

With regards to claim 9, Blogger discloses the wearable facial mask, as recited in claim 5, wherein said chin mask layer has two side wing portions sidewardly 
 
With regards to claim 10, Blogger discloses the wearable facial mask, as recited in claim 6, wherein said chin mask layer has two side wing portions sidewardly extended from two opposing sides of said chin mask layer respectively (see annotated figure above which shows two sides of the chin section). 


With regards to claim 11, Blogger discloses the wearable facial mask, as recited in claim 7, wherein said chin mask 5layer has two side wing portions sidewardly extended from two opposing sides of said chin mask layer respectively (see annotated figure above which shows two sides of the chin section). 


With regards to claim 12, Blogger discloses the wearable facial mask, as recited in claim 8, wherein said chin mask layer has two side wing portions sidewardly extended from two opposing sides of said chin mask layer respectively (see annotated figure above which shows two sides of the chin section). 
  

10With regards to claim 13, Blogger discloses the wearable facial mask, as recited in claim 9, wherein each of said side wing portions of said chin mask layer has a holding 
  

15	With regards to claim 14, Blogger discloses the wearable facial mask, as recited in claim 10, wherein each of said side wing portions of said chin mask layer has a holding slot, wherein said two holding slots are sized and shaped for selectively looping and hanging to the two ears of the user respectively or enabling a connector to connect said chin mask layer via said two holding slots so as to hold said facial mask layer and said chin mask layer in position (see annotated figure above which slot of the chin section for holing the mask on). 


20With regards to claim 15, Blogger discloses the wearable facial mask, as recited in claim 11, wherein each of said side wing portions of said chin mask layer has a holding slot, wherein said two holding slots are sized and shaped for selectively looping and hanging to the two ears of the user respectively or enabling a connector to connect said chin mask layer via said two holding slots so as to hold said facial mask layer and said chin mask layer in position (see annotated figure above which slot of the chin section for holing the mask on). 


25With regards to claim 16, Blogger discloses the wearable facial mask, as recited in claim 12, wherein each of said side wing portions of said chin mask layer has a holding slot, wherein said two holding slots 19are sized and shaped for selectively looping and hanging to the two ears of the user respectively or enabling a connector to connect said chin mask layer via said two holding slots so as to hold said facial mask layer and said chin mask layer in position (see annotated figure above which slot of the chin section for holing the mask on). 
  

With regards to claim 17, Blogger discloses the wearable facial mask, as recited in claim 13, wherein each of said ear 5mask layers has an ear wearable slot provided therein which is sized and shaped for enabling the respective rear of the user to pass through and looping and hanging on the respective ear of the user while said ear mask layers are adapted for selectively overlaying on two rear ear skin surfaces of the ears of the user respectively or overlaying on two rear skin surfaces near the ears of the user respectively (see photo 1 on page 5 which has application directions for looping the product on the ears).  

10With regards to claim 18, Blogger discloses the wearable facial mask, as recited in claim 14, wherein each of said ear mask layers has an ear wearable slot provided therein which is sized and shaped for enabling the respective rear of the user to pass 
  

With regards to claim 19, Blogger discloses the wearable facial mask, as recited in claim 15, wherein each of said ear mask layers has an ear wearable slot provided therein which is sized and shaped for enabling the respective rear of the user to pass through and looping and hanging on the respective ear of the user while said ear mask layers are adapted for selectively 20overlaying on two rear ear skin surfaces of the ears of the user respectively or overlaying on two rear skin surfaces near the ears of the user respectively (see photo 1 on page 5 which has application directions for looping the product on the ears).  
 

With regards to claim 20, Blogger discloses the wearable facial mask, as recited in claim 16, wherein each of said ear mask layers has an ear wearable slot provided therein which is sized and shaped for enabling the respective rear of the user to pass through and looping and hanging on the 25respective ear of the user while said ear mask layers are adapted for selectively overlaying on two rear ear skin surfaces of the ears of the user respectively or overlaying on two rear skin surfaces near the ears of the user .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2012259621.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781